Citation Nr: 9922709	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1996 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to TDIU 
benefits.  


REMAND

The veteran contends that he is unemployable due to his 
service-connected low back disorder, that even sedentary work 
is not possible, and that he has no disabilities other than 
his back disorder.  

In June 1999, the veteran submitted additional evidence 
directly to the Board.  This evidence includes a favorable 
May 1999 Social Security Administration (SSA) decision.  As 
the veteran has not waived initial RO consideration of this 
evidence, the Board's evaluation of the evidence would 
constitute a violation of due process.  See 38 C.F.R. 
§ 20.1304(c) (1998).

In that May 1999 decision, an SSA Administrative Law Judge 
(ALJ) determined that the objective evidence supported a 
residual functional capacity for sedentary work, but that the 
veteran's occupational base was significantly compromised by 
his chronic back and lower extremity pain with resulting 
physical and functional limitations.  The ALJ concluded that 
the veteran had been disabled since May 1996, and that his 
severe impairment was degenerative joint disease of the 
lumbosacral spine.  The list of exhibits attached to the SSA 
decision refers to evidence that has not been associated with 
the veteran's claims file.  Thus, the RO should try to obtain 
all relevant SSA records, particularly all medical records 
relied upon concerning the veteran's claim and the transcript 
of his January 1999 SSA hearing.  

In March 1996, the veteran reported that he had been treated 
at the Thomasville Family Practice and that that facility 
would be submitting his treatment records.  However, these 
treatment records were not submitted.  The RO requested that 
the veteran complete an attached release of information form 
if he wanted the RO to request the records from this 
facility.  The veteran did not do so.  The list of exhibits 
attached to the SSA decision includes September 1995 to March 
1996 medical records from Thomasville Family Practice.  The 
SSA records also show that the veteran has received treatment 
at High Point Neurological Associates after the most recent 
records from that facility that are in the claims file.   

Although the veteran has reported that he was treated at the 
Orlando, Florida, VA Medical Center (MC), the claims folder 
includes no treatment records (only compensation and pension 
examination reports) from that facility.  Additionally, the 
SSA records show that the veteran has received treatment at 
VA facilities after January 1997, the date of the most recent 
VA treatment record in the claims file (other than a March 
1998 compensation and pension examination report).  The 
veteran testified that his current treatment was at the 
Salem, Virginia, VAMC, and that he underwent physical therapy 
at the King Clinic in August 1996 on referral from the VA.  
Tr. at 4, 9.  Therefore, the RO should attempt to obtain all 
treatment records from the Orlando, Florida, VAMC, all 
treatment records dated from January 1997 to present from the 
Salem, Virginia VAMC, and all records from the King Clinic.  

The Board finds that current VA orthopedic and neurological 
examinations are necessary to determine the effect of the 
veteran's service-connected back disability on his 
employability.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Despite receiving new VA treatment records and a new VA 
examination report after January 1997, the RO has not 
considered the issue of entitlement to TDIU benefits since 
the January 1997 statement of the case.  The RO has 
considered only the issue of entitlement to an increased 
evaluation for the service-connected low back disorder which 
is not currently on appeal.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:



1.  The RO should request from the SSA 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits, particularly the medical 
records relied upon concerning that claim 
and the January 1999 hearing transcript.  

2.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claim for TDIU benefits.  After obtaining 
any necessary authorization, the RO 
should attempt to obtain all identified 
evidence that has not already been 
obtained, particularly all treatment 
records from the Orlando, Florida, VAMC; 
the Salem, Virginia, VAMC from January 
1997 to present; King Clinic; the 
Thomasville Family Practice; and High 
Point Neurological Associates. 

3.  The RO should review the veteran's VA 
Form 21-8940 dated August 14, 1996, and 
send an inquiry to the Reliable Linen 
Services, Inc., and to Furnitureland 
South, Inc., regarding the veteran's 
employment, to include his duties, the 
number of hours worked per week, time 
lost because of his back disability, 
whether any concessions were made due to 
disability and, if so, the nature of the 
concessions and the nature of the 
disability, whether he had any on-the-job 
back injuries, and the reasons for the 
termination of employment.  

4.  The RO should order an appropriate 
field examination to assess the veteran's 
case and his physical limitations.  




5.  After the above has been completed to 
the extent possible and the additional 
evidence has been added to the claims 
file, the veteran should be afforded VA 
orthopedic and neurological examinations, 
to include any indicated imaging, 
electrodiagnostic or other studies, in 
order to assess the impact of his 
service-connected low back disability on 
his ability to obtain and retain gainful 
employment.  The claims folder and a 
separate copy of this remand should be 
made available to the examiners, the 
receipt of which should be acknowledged 
in the report provided.  The orthopedic 
and neurological examiners should report 
all low back complaints and objective 
findings.  Each examiner should state (1) 
whether there is an organic basis for the 
veteran's various complaints; and (2) 
whether his complaints are consistent 
with the examination or other objective 
findings.  If deemed necessary he should 
be hospitalized for observation and 
evaluation.  The examiners should 
specifically report whether the veteran 
does or does not have findings such as 
muscle atrophy, muscle spasm, relevant 
skin changes, and the like.  Following 
completion of the examinations and review 
of the complete claims file, the 
examiners should specifically comment as 
to whether the veteran's service-
connected low back disability, without 
regard to the his age and any nonservice-
connected disabilities, is sufficient to 
preclude his participation in all forms 
of substantially gainful employment, 
including basically sedentary employment 
such as involving use of a 



computer, consistent with his high school 
education and prior work experience, 
which includes his lengthy in-service 
experience in teletypewriter repair.  The 
examiners must provide a complete 
rationale for all opinions and 
conclusions rendered.  

6.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should be 
conducted. 

7.  The veteran's claim for TDIU benefits 
should then should then be readjudicated 
with consideration of all additional 
evidence and pertinent law, regulations, 
and United States Court of Appeals for 
Veterans Claims (Court) decisions.  If 
the claim remains in a denied status, the 
veteran and any appointed representative 
should be provided with a supplemental 
statement of the case which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the veteran's claim.  The applicable 
response time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


